10-4435-cv
         Sanders v. N.Y.C. Dep’t of Hous. Pres. and Dev.



                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3       on the 6th day of March, two thousand twelve.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                         Chief Judge,
 8                   GUIDO CALABRESI,
 9                   ROSEMARY S. POOLER,
10                         Circuit Judges.
11       _____________________________________
12
13       Rena Susan Sanders,
14
15                                   Plaintiff-Appellant,
16
17                          v.                                                   10-4435-cv
18
19       New York City Department of Housing
20       Preservation and Development,
21       New York City Department of City Wide
22       Administrative Services, Division of City Wide
23       Personnel Services.
24
25                         Defendants-Appellees.
26       _____________________________________
27
28
29       FOR PLAINTIFF-APPELLANT:                           Rena Susan Sanders, pro se, Fort Lee, NJ.
30
31       FOR DEFENDANTS-APPELLEES:                          Ronald Emanuel Sternberg, New York City Law
32                                                          Department, New York, NY.
 1          Appeal from a judgment of the United States District Court for the Southern District of

 2   New York (Berman, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment is AFFIRMED.

 5          Appellant Rena Susan Sanders, appeals the district court’s grant of summary judgment

 6   dismissing her employment discrimination complaint, and the district court’s denial of her

 7   motion for reconsideration. We assume the parties’ familiarity with the underlying facts, the

 8   procedural history of the case, and the issues on appeal.

 9          We review de novo a district court’s grant of summary judgment, with the view that

10   “[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

11   issues of material fact and that the moving party is entitled to judgment as a matter of law.”

12   Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). Additionally, we

13   review for abuse of discretion a district court order denying reconsideration. See Transaero, Inc.

14   v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir. 1998).

15          Upon such review, we conclude that Sanders’s appeal is without merit substantially for

16   the reasons articulated by the district court in its decision and orders. See Sanders v. N.Y.C.

17   Dep’t of Hous. Pres. and Dev., No. 05-cv-08135 (S.D.N.Y. July 28, 2010 and Oct. 8, 2010).

18   Specifically as to the due process claim, the Fourteenth Amendment to the United States

19   Constitution provides that no state shall “deprive any person of life, liberty, or property, without

20   due process of law.” U.S. Const. amend. XIV, § 1. Sanders was not deprived of her due process

21   rights, as she had a pre-termination hearing, there was a procedure for reinstatement while she

22   was on her leave of absence, and the defendants provided her with sufficient documentation as to

23   why she had been placed on her leave of absence. See O’Neill v. City of Auburn, 23 F.3d 685,

                                                      2
1   688 (2d Cir. 1994).    We have considered all of Sanders’s remaining arguments and find them

2   to be without merit.

3          For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

4                                              FOR THE COURT:
5                                              Catherine O’Hagan Wolfe, Clerk
6
7
8




                                                  3